Appeal from a judgment (denominated order and judgment) of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered March 12, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition to compel respondent to assign counsel or, alternatively, to dismiss the criminal charges against petitioner.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Pine, J.P, Hurlbutt, Kehoe, Lawton and Hayes, JJ.